

116 HR 8430 IH: Culture, Arts, Libraries, and Museums Emergency Relief Act of 2020
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8430IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mrs. Carolyn B. Maloney of New York (for herself, Mr. Nadler, Mr. Cohen, Ms. Norton, Mr. San Nicolas, Ms. Haaland, Mr. Cooper, Mr. Lynch, Mr. Courtney, Mr. Cicilline, Ms. Velázquez, and Mr. Morelle) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and Labor, Small Business, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo promote arts, culture, and humanities.1.Short titleThis Act may be cited as the Culture, Arts, Libraries, and Museums Emergency Relief Act of 2020 or as the CALMER Act of 2020 .2.Appropriations for arts, culture, and humanities(a)National endowment for the artsThere is hereby appropriated, out of any amounts in the Treasury not otherwise appropriated, $4,000,000,000 for an additional amount for the Department of Health and Human Services—National Foundation On The Arts And Humanities—National Endowment For The Arts—grants and administration account, to be merged with and subject to the same conditions as amounts made available to such account by division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).(b)National endowment for the humanitiesThere is hereby appropriated, out of any amounts in the Treasury not otherwise appropriated, $4,000,000,000 for an additional amount for the Department of Health and Human Services—National Foundation On The Arts And Humanities—National Endowment For The Humanities—grants and administration account, to be merged with and subject to the same conditions as amounts made available to such account by division B of the Coronavirus Aid, Relief, and Economic Security Act.(c)Institute of museum and library servicesThere is hereby appropriated, out of any amounts in the Treasury not otherwise appropriated, $6,000,000,000 for an additional amount for the Department of Education—Institute Of Museum And Library Services—office of museum and library services: grants and administration account, to be merged with and subject to the same conditions as amounts made available to such account by division B of the Coronavirus Aid, Relief, and Economic Security Act.(d)Use of fundsAmounts appropriated by subsections (a) through (c) of this section may be made available in accordance with such subsections for any purpose for which amounts under the respective headings were made available by the Coronavirus Aid, Relief, and Economic Security Act to prevent, prepare for, and respond to coronavirus, including through grants to States, museums, territories, and tribes—(1)to expand digital network access;(2)to purchase tablets and other internet-enabled devices;(3)to provide technical support services;(4)to assist museums with operational expenses;(5)to develop and share distance learning content; and(6)for pandemic recovery planning and implementation.(e)Eligibility for funding(1)In generalAn applicant for a grant or other form of funding for which amounts are made available from any account listed in subsections (a) through (c) of this section may not be determined to be ineligible to receive such grant solely—(A)as a result of a prior rejection for such grant; or(B)by reason of not having previously received a grant or other form of funding made available from any such account.(2)ReconsiderationThe Chair of the National Endowment for the Arts, the Chair of the National Endowment for the Humanities, and the Chair of the Institute of Museum and Library Services shall take such steps as may be necessary to reconsider each application for a grant or other form of funding—(A)that was submitted on or after the date of the enactment of the Coronavirus Aid, Relief, and Economic Security Act; and(B)that was rejected solely as a result of insufficient amounts available to accept such application.3.Expansion of above-the-line deduction for charitable contributions(a)Repeal of dollar limitationSection 62(a)(22) of the Internal Revenue Code of 1986 is amended by striking (not to exceed $300).(b)Extension to additional taxable yearsSection 62(a)(22) of such Code is amended by striking 2020 and inserting 2019, 2020, or 2021.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.4.Extension of modification of limitation on charitable contributions(a)In generalSection 2205(a)(3)(A)(i) of the CARES Act is amended by inserting or 2021 after 2020.(b)Effective dateThe amendment made by this section shall apply to contributions made after December 31, 2020.5.Payroll tax holiday for nonprofit organizations(a)In generalSubsections (a) and (b) of section 3111 of the Internal Revenue Code of 1986 shall not apply with respect to any wages paid during calendar year 2020 by any organization described in section 501(c)(3) of such Code and exempt from tax under section 501(a) of such Code.(b)Trust funds held harmlessThe amounts appropriated or transferred to any trust fund shall be determined without regard to subsection (a).6.Inclusion of nonprofit organizations in the Main Street Lending ProgramThe Board of Governors of the Federal Reserve System shall issue rules relating to the Main Street Lending Program of the Board of Governors of the Federal Reserve System to ensure that nonprofit organizations described in section 501(c) of the Internal Revenue Code and exempt from tax under section 501(a) of such Code—(1)are eligible to receive a loan under such Program, where such loan is not subject to a minimum loan size; and(2)are eligible for forgiveness of the amount of any loan received under such Program.7.Inclusion of all nonprofit organizations in the Paycheck Protection ProgramSection 7(a)(36)(A)(vii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(vii)) is amended by striking section 501(c)(3) and inserting section 501(c). 